Citation Nr: 1601261	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis of the fingers and right hand.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident (CVA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1958 to September 1961.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Hartford, Connecticut Regional Office (RO).  

In April 2012, the Veteran was afforded a hearing before a Decision Review Officer at the RO.  

In June 2011, the Board remanded the issue of service connection for a neurological disability involving the ankles for further development.  This claim was denied by the RO in a February 2012 rating decision.  The Veteran did not file a timely notice of disagreement to this rating decision.  Accordingly, the Board has no jurisdiction over this issue and it is not in appellate status.  See 38 C.F.R. § 20.200.

In February 2015, the Board remanded the case for further development.  Since the requested development has not been completed regarding the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a CVA, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2015, the Board remanded the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a dental condition for further development.  In July 2015, the RO granted entitlement to compensation under 38 U.S.C.A. § 1151 for a dental condition due to Dilantin; this issue is therefore no longer before the Board on appeal.

The issue of whether there was clear and unmistakable error in the rating decision by the RO in December 2001, denying service connection for arthritis of the feet, has been raised by the record in a July 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a CVA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Arthritis of the fingers and right hand did not have its onset during active service or result from disease or injury during service, nor was it caused or aggravated by service-connected tinea of the feet, hands, and groin.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of the fingers and right hand have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard February 2011, April 2011, and October 2011 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Records from the Social Security Administration (SSA) were requested; however, the SSA responded that the Veteran's records have been destroyed.  In view of this information, the Board finds that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Although a VA medical examination or opinion was not provided in connection with the claim for arthritis of the fingers and right hand, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).



II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Post-service medical treatment records show that the Veteran had been diagnosed as having rheumatoid arthritis with rheumatoid nodules affecting the fingers.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

Service treatment records show that the Veteran was treated in July 1960 for a laceration of the right little finger in service after it was smashed by a tail gate of a truck and required stitches.  There was no other treatment noted of the fingers or hands and skin and the upper extremities were noted as normal on separation.  

Post-service treatment records show that the Veteran was first treated for joint pain in the hands in 2007.  In June 2007, x-rays of both hands were normal.  During an initial rheumatology consult in July 2007, it was noted that the Veteran had multiple joint pain involving the neck, shoulders, elbows, wrists, fingers, knees, and hips.  His symptoms were gradually progressive for the last 15 years and he began having difficulty lifting pots and putting his shirt over his head.  Physical examination revealed multiple joint pain and stiffness and nodules over his right index proximal interphalangeal joint.  Imaging of the hands in September 2009 revealed no significant interval change since the prior study in June 2007 and differential included rheumatoid arthritis and systemic lupus erythematosus (SLE).  The Veteran continued to receive treatment for his rheumatoid arthritis of the fingers and hands.

In consideration of the evidence, the Board finds that there is no competent evidence of record showing that the Veteran's diagnosed rheumatoid arthritis had its onset during active service or is related to any in-service disease or injury.  VA medical treatment records do not suggest any link between this condition and service.  Additionally, although the Veteran was treated for a laceration of the right little finger in service, this injury appears to have been superficial in nature as there was no evidence that this condition persisted as no further treatment was noted and skin and the upper extremities were noted as normal on separation.  Again, there is no competent evidence suggesting a relationship between the current rheumatoid arthritis and the laceration noted in service.

Next, the evidence does not show that the Veteran had arthritis of the fingers and right hand to a compensable degree within one year following his separation from service.  The Veteran was first treated in 2007, which was many years after service.  As such, service connection on a presumptive basis for chronic diseases is not warranted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his arthritis of the fingers and right hand is caused by his service-connected fungal infection.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran is currently service-connected for tinea of the feet, hands, and groin.  The evidence of record, however, does not show that the Veteran's rheumatoid arthritis is caused by or aggravated by this service-connected condition.  VA medical treatment records do not suggest any link between rheumatoid arthritis and tinea of the feet, hands, and groin.  

The Veteran was afforded a VA examination for the feet in March 2013.  The Veteran claimed at that time that his arthritis of the feet was caused by his service-connected tinea pedis.  The examiner noted that the Veteran was basically claiming to have mycotic arthritis, which is a systemic condition to include fever, swelling and intense pain and there was no medical documentation of mycotic or infectious arthritis in his medical records.  The examiner further explained that chronic tinea pedis is a superficial dermatophyte infection, which is not a well-documented cause of mycotic arthritis.  The examiner opined that Veteran's arthritis of his feet was less likely as not mycotic in nature and was less likely as not due to or the result of the service connected tinea pedis.  This opinion weighs against secondary service connection.  Although this opinion addressed the Veteran's claimed bilateral foot disability, the examiner explained that there was no documentation of mycotic or infectious arthritis of record and superficial dermatophyte infections were not a well-documented cause of mycotic arthritis.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran's currently diagnosed rheumatoid arthritis of the fingers and hands had its onset in service or was caused or aggravated by his service-connected tinea of the feet, hands, and groin falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

In sum, the preponderance of the evidence is against the claim of service connection for arthritis of the fingers and right hand.  There is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

Service connection for arthritis of the fingers and right hand is denied.



REMAND

In the previous February 2015 remand, the Board requested relevant records of all medical care from private providers who treated the Veteran for his claimed disabilities, including treatment records from Bristol Hospital.  In a letter dated March 2015, the Veteran was asked to complete and return a VA Form 21-4142 in order for his treatment records to be obtained on his behalf.  The Veteran did not submit a VA Form 21-4142.  The March 2015 letter, however, failed to specify that treatment records from Bristol Hospital were needed in accordance with the remand instructions.  As such, further development in required.  Stegall, 11 Vet. App. at 268.

In the previous February 2015 remand, the Board also requested an opinion to determine whether the Veteran has residual/additional cerebrovascular disability as a result of VA treatment.  In May 2015, a VA examination was afforded to the Veteran and the examiner opined that the Veteran was informed of the risks and benefits of his treatment and he received high quality management of anticoagulation, which was found to be necessary for the duration of his life.  The examiner failed to answer the specific questions included in the remand instructions including whether the Veteran's cerebrovascular disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care and did VA fail to exercise the degree of care that would be expected or a reasonable health care provider; or is any additional disability the result of an event not reasonably foreseeable?  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4); see Stegall, 11 Vet. App. at 268.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary cooperation from the Veteran, attempt to obtain relevant records of all medical care from private providers who treated the Veteran for his claimed residuals of a CVA, specifically treatment records from Bristol Hospital.  After securing the necessary release, obtain these records.  If these records are not available, a negative reply is required.

2.  Following the above development, schedule the Veteran for a VA examination.  The claims file must be made available to the examiner for review.   

Based on review of the record, the examiner is requested to provide opinions as to the following matters regarding the VA treatment:

Is it at least as likely as not the Veteran has residual/additional cerebrovascular disability as a result of VA treatment?

If there is residual or additional cerebrovascular disability as the result of VA treatment, is it at least as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran's cerebrovascular disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care?

If there is residual or additional cerebrovascular disability as the result of VA treatment, did VA fail to exercise the degree of care that would be expected or a reasonable health care provider; or is any additional disability the result of an event not reasonably foreseeable; or did VA furnished the hospital care or medical treatment without the Veteran's informed consent?

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


